DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A  preliminary Amendment was filed in the instant Application cancelling claims 4, 5, 7, 11, 12, 25-85 and 87-122 and amending claims 9, 10, 15, 16, 19, 23 and 24.  Claims 1-3, 6, 8-10, 13-24 and 86 are currently pending in the instant Application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-3, 6, 8-10, 13-24 and 86 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zachar et al., US 2014/0142496 in view of Ernest A. Stern, US 3,211,152.
Regarding claim 1, Zachar discloses an apparatus (Figure 1A, apart from suction source 601 as per Paragraphs 297 and 321, having the distal portion of Figures 21A-B as per Paragraph 318) for use with a suction source (601), the apparatus comprising a cleaning catheter (200 as per Paragraph 323), which comprises an elongate, tubular catheter body (elongate main body 210, having a lumen as per Paragraph 339 thus tubular), which is shaped (as depicted in Figure 1A, having a diameter as per Paragraph 333 and a lumen as per Paragraph 339) so as to define (a) a distal-most suction orifice (Figure 21A, 444, as per Paragraph 490, a clinician-distal orifice), (b) a suction lumen (530 as per Paragraph 490), 
Stern teaches an endotracheal inflation catheter (Figures 4 and 7 as per Column 3, lines 9-21) wherein an inner membrane (25 as per Column 2, lines 51-60) analogous to that of Zachar by way of being an inflatable inner membrane (as shown in Figure 7 of Stern) within an outer inflatable element (21 in Stern) entirely surrounds the catheter body (as shown in Figure 7 and as per Column 2, lines 51-60 of Stern, being wrapped and secured about the catheter as recited).
Stern and Zachar are analogous in that both are from the field of inflatable endotracheal catheters.  Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the instant invention to modify Zachar to have the inner membrane thereof entirely surround the catheter body as taught by Stern.  It would have been obvious to do so for the purpose of achieving sealing connection of an inner membrane to a catheter as called for by Zachar in Paragraph 492 thereof by a known, suitable means in the art of inflatable endotracheal catheters. 

Regarding claim 2, a circumferential portion of the inner membrane (the modified membrane of Zachar according to Stern as detailed regarding claim 1) snugly touches a circumferential portion of the outer lateral wall of the catheter body (as shown in Figure 7 of Stern, at 23 and 27), which circumferential portion does not define the lateral opening (being disposed on an outer circumferential surface of the catheter in Stern).

Regarding claim 3, the seal perimeter if Zachar (the recited fluid-tight seal about 448) defines a straight distance between two points on the seal perimeter that are most distant from each other (inherently, a distance across 448 in Zachar), and the inner membrane is arranged such that the collapsible membrane portion has excess material that covers the lateral opening (as depicted at 599 in 
However, the instant Application doesn't provide criticality for a length of the a shortest path along the collapsible membrane portion to be at least 120% of the straight distance, particularly in instant Page 3 the relative length of the shortest path  being an apparently exemplary value. Zachar is generally within the range as claimed, thus would not be destroyed by being made with the relative length of the shortest path to that of the straight distance. It would be obvious to do so since Zachar is directed to an inflatable, occluding catheter thus to inflation and expansion of membranes from a relaxed state with greater surface length than linear distance between two points thereupon. Examiner respectfully points out In Gardner v. TECSyst., Inc., 725 F.2d 1338, 220 USPQ777 (Fed. Cir. 1984), cert, denied.

Regarding claim 6, the catheter body of Zachar is shaped (having 440 as shown in Figure 21A of Zachar, as per Paragraph 490) so as to define one or more lateral suction orifices (lateral relative to the 
Regarding claim 8, at least when the inflatable chamber of Zachar is at ambient pressure (as depicted in Figure 21A of Zachar), the collapsible membrane portion is axially surrounded by the inflatable chamber (587 of Zachar being defined between 588 and 599 with 588 circumferentially surrounding 599 thus the chamber circumferentially surrounding 599).

Regarding claim 9, the inner membrane of Zachar is arranged (as depicted in Figures 21A-B of Zachar) such that at least when the inflatable chamber is pressurized (as shown in Figure 21B, as per Paragraph 492), the collapsible membrane portion assumes an occluding state (crossing the lumen of 530 as per Paragraph 530 of Zachar), in which the collapsible membrane portion at least partially touches an inner surface of the suction lumen across from the lateral opening (occluding lumen 530 as per Paragraph 492 and as depicted in Figure 21B of Zachar), thereby at least partially occluding the suction lumen and modulating a level of suction fluid flow into the suction lumen through the distal-most suction orifice (as per Paragraph 492 of Zachar). Zachar does not disclose at a gauge pressure of 0.5 atm.
However, the instant Application doesn't provide criticality for a gauge pressure of 0.5 atm, particularly in instant Page 8 the gauge pressure being an apparently exemplary value. Zachar is generally within the range as claimed, thus would not be destroyed by being made with the gauge pressure as claimed. It would be obvious to do so since Zachar is directed to an inflatable, occluding catheter thus to inflation at a pressure suitable for use in a patient. Examiner respectfully points out In Gardner v. TECSyst., Inc., 725 F.2d 1338, 220 USPQ777 (Fed. Cir. 1984), cert, denied.

Regarding claim 10, when the inflatable chamber of Zachar is at ambient pressure (as shown in Figure 22B of Zachar, as per Paragraph 491 thereof), the collapsible membrane portion is biased to assume a bulged state (bulged upwardly as shown in Figure 22B of Zachar), in which the collapsible membrane portion is shaped so as to define a bulge portion (the upper surface of 599 as depicted in Figure 22B) having a greatest bulge distance from the seal perimeter (effectively the vertical height of 599 in Figure 22B) measured radially outward or radially inward from the seal perimeter (measured radially outwardly, Figure 22B of Zachar being a cross section thus depicting the radial direction as height) .Zachar does not disclose a greatest bulge distance of at least 1 mm.
However, the instant Application doesn't provide criticality for a bulge distance of at least 1 mm, particularly in instant Page 4 the bulge distance is disclosed as an exemplary range. Zachar is generally within the range as claimed, thus would not be destroyed by being made with the bulge distance as claimed. It would be obvious to do so since Zachar is directed to an inflatable, occluding catheter thus to being sized for use in the trachea of a patient. Examiner respectfully points out In Gardner v. TECSyst., Inc., 725 F.2d 1338, 220 USPQ777 (Fed. Cir. 1984), cert, denied.

Regarding claim 13, the inflatable-element outer wall and the inner membrane are arranged (as shown in Figure 22B of Zachar, as per Paragraph 491 thereof), such that at least when the collapsible membrane portion assumes the bulged state, the collapsible membrane portion touches an inner surface of the inflatable-element outer wall (as shown in Figure 22B of Zachar).
Regarding claim 14, the inflatable-element outer wall and the inner membrane of Zachar are arranged (as shown in Figure 22C f Zachar, asper Paragraph 492) such that at least when the collapsible membrane portion assumes the bulged state, the collapsible membrane portion does not touch an inner surface of the inflatable-element outer wall (as shown in Figure 22C, the bulged portion being within 530 thus within the outer wall of 210).
Regarding claim 15, when the inflatable chamber of Zachar is at ambient pressure (as shown in Figure 22B of Zachar, as per Paragraph 491 thereof), the collapsible membrane portion touches an inner surface of the inflatable-element outer wall (as shown in Figures 21A and 22B, touching the luminal wall of 448 transfixing the wall of 210).
Regarding claim 16, the inflatable-element outer wall and the inner membrane of Zachar  are arranged  (as shown in Figure 22B of Zachar, as per Paragraph 491 thereof) such that at least when the inflatable chamber is at a negative gauge pressure of 0.2 atm (it is the Examiner’s position that the state of Figures 21A and 22B, being a deflated state would occur at atmospheric pressure and any pressure below atmospheric), the collapsible membrane portion is crumpled with folds (being in a crumpled, folded state as depicted).
Regarding claim 17, a circumferential portion of the inner membrane (as modified Zachar in view of Stern, the portion at 23 and 27 shown in Figure 7 of Stern) snugly touches a circumferential portion of the outer lateral wall of the catheter body (at 23 and 27 shown in Figure 7 of Stern, bonded there-to as per Column 2, lines 51-60), which circumferential portion does not define the lateral opening (being disposed on an outer circumferential surface of the catheter in Stern).
Regarding claim 18 the circumferential portion of the inner membrane in the modified Zachar in view of Stern as detailed regarding claim 1 surrounds at least 180 degrees of the catheter body (surrounding 180 degrees of the body as shown in Figure 7 of Stern), and the collapsible membrane portion surrounds at least 60 degrees of the catheter body (surrounding 180 degrees of the body as shown in Figure 7 of Stern).
Regarding claim 19, the inflatable-element outer wall and the inner membrane of Zachar are arranged (as shown in Figure 22B of Zachar, as per Paragraph 491 thereof) such that at least when the inflatable chamber is at a negative gauge pressure of 0.2 atm (it is the Examiner’s position that the state of Figures 21A and 22B, being a deflated state would occur at atmospheric pressure and any pressure 

Regarding claim 20, when the inflatable chamber of Zachar is at ambient pressure (as shown in Figure 22B of Zachar, as per Paragraph 491 thereof), the collapsible membrane portion is biased to assume a bulged state (bulged upwardly as shown in Figure 22B of Zachar), in which the collapsible membrane portion is shaped so as to define a bulge portion (the upper surface of 599 as depicted in Figure 22B) having a greatest bulge distance from the seal perimeter (effectively the vertical height of 599 in Figure 22B) measured radially outward or radially inward from the seal perimeter (measured radially outwardly, Figure 22B of Zachar being a cross section thus depicting the radial direction as height) .Zachar does not disclose a greatest bulge distance of at least 1 mm.
However, the instant Application doesn't provide criticality for a bulge distance of at least 1 mm, particularly in instant Page 4 the bulge distance is disclosed as an exemplary range. Zachar is generally within the range as claimed, thus would not be destroyed by being made with the bulge distance as claimed. It would be obvious to do so since Zachar is directed to an inflatable, occluding catheter thus to being sized for use in the trachea of a patient. Examiner respectfully points out In Gardner v. TECSyst., Inc., 725 F.2d 1338, 220 USPQ777 (Fed. Cir. 1984), cert, denied.
Regarding claim 21, the inflatable-element outer wall and the inner membrane of Zachar are arranged (as shown in Figure 22C f Zachar, asper Paragraph 492) such that at least when the collapsible membrane portion assumes the bulged state, the collapsible membrane portion does not touch an inner surface of the inflatable-element outer wall (as shown in Figure 22C, the bulged portion being within 530 thus within the outer wall of 210).

Regarding claim 22, the inner membrane of Zachar is arranged (as depicted in Figures 21A-B of Zachar) such that at least when the inflatable chamber is pressurized (as shown in Figure 21B, as per Paragraph 492), the collapsible membrane portion assumes an occluding state (crossing the lumen of 530 as per Paragraph 530 of Zachar), in which the collapsible membrane portion at least partially touches an inner surface of the suction lumen across from the lateral opening (occluding lumen 530 as per Paragraph 492 and as depicted in Figure 21B of Zachar), thereby at least partially occluding the suction lumen and modulating a level of suction fluid flow into the suction lumen through the distal-most suction orifice (as per Paragraph 492 of Zachar) and modulating a level of suction fluid flow into the suction lumen through the distal-most suction orifice (as per Paragraph 492, occluding 444 relative to 601), and wherein the inner membrane is arranged (as depicted in Figures 21A-B, particularly interposed between 601 and 444) such that when the proximal longitudinal portion of the suction lumen is in the fluid communication with the suction source and the suction source provides suction at negative 0.1 atm gauge pressure (as in the state of Figure 21B): a first level of suction fluid flow flows through the distal-most suction orifice when the collapsible membrane portion is in the occluding state (the modulated level of suction recited in Paragraph 492 such as would be less suction than that applied at 444 in the condition of Figure 21A), a second level of suction fluid flow flows through the distal-most suction orifice when the collapsible membrane portion is in the collapsed state (maximum suction for a given negative pressure at 601), and the first level of suction is less than 50% of the second level of suction (599 being disposed to alternately fully occlude 530 as depicted in Figure 21B of Zachar thus fully capable of reducing modulated suction to less than 50%). Zachar does not disclose at a gauge pressure of 0.5 atm.
However, the instant Application doesn't provide criticality for a gauge pressure of 5 atm, particularly in instant Page 8 the gauge pressure being an apparently exemplary value. Zachar is 

Regarding claim 23, the proximal longitudinal portion of the suction lumen (214 in Figure 1A of Zachar) is coupled in fluid communication with the suction source (coupled with 601 as depicted and as per Paragraph 321 of Zachar).
Regarding claim 24the cleaning catheter of Zachar comprises a suction-source connector 215 in Figure 1A as per Paragraph 323 of Zachar), which is in fluid communication with the proximal longitudinal portion of the suction lumen (as depicted and as per Paragraph 323), and which is shaped so as to define a male conical fitting with a taper (recited in Paragraph 351 of Zachar) for coupling to the suction source.

Regarding claim 86, Zachar discloses a method (cleaning an inner surface as per Paragraph 33) for use with a suction source (601 in Figure 1A as per Paragraph 321 and 323, particularly by way of catheter 200 thereof) comprising providing a cleaning catheter (Figure 1A 200, as per Paragraph 318), which comprises an elongate, tubular catheter body (elongate main body 210, having a lumen as per Paragraph 339 thus tubular), which is shaped (as depicted in Figure 1A, having a diameter as per Paragraph 333 and a lumen as per Paragraph 339) so as to define (a) a distal-most suction orifice (Figure 21A, 444, as per Paragraph 490, a clinician-distal orifice), (b) a suction lumen (530 as per Paragraph 490), which (i) is arranged along the catheter body at least partially within the catheter body(as shown in Figure 21A, extending from 444 toward the clinician-proximal end of 210), and (ii) includes a proximal longitudinal portion (214 as per Paragraph 323) that is coupleable in fluid communication with the 
 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NED T HEFFNER whose telephone number is (571)270-7274.  The examiner can normally be reached on M - Ths 7:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM YAO can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



NED T. HEFFNER
Examiner
Art Unit 3785



/N.T.H/Examiner, Art Unit 3785                                                                                                                                                                                                        

/JAN CHRISTOPHER L MERENE/Primary Examiner, Art Unit 3773